UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6026


WILLIAM CARAWAN, JR.,

                     Plaintiff - Appellant,

              v.

GEORGE SOLOMON; BRAD PERRITT; GEORGE W. BAYSDEN, JR.;
MARCUS HOVIS; OFFICER NORRIS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03269-FL)


Submitted: May 17, 2019                                           Decided: May 21, 2019


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Carawan, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Carawan, Jr., appeals the district court’s order denying his motion for

contempt. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.        Carawan v. Solomon, No.

5:16-ct-03269-FL (E.D.N.C. Dec. 10, 2018). Carawan’s claim must be pursued in an

independent action and is not cognizable in the current proceeding. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2